

116 HRES 538 IH: Recognizing the historical, cultural, and religious significance of Sikh Americans, and for other purposes.
U.S. House of Representatives
2019-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 538IN THE HOUSE OF REPRESENTATIVESAugust 6, 2019Mr. Cox of California (for himself, Mr. Garamendi, Ms. Stevens, Mr. Yoho, and Ms. Lofgren) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing the historical, cultural, and religious significance of Sikh Americans, and for other
			 purposes.
	
 Whereas Sikhs have been living in the United States for more than 120 years, and during the early 20th century thousands of Sikh Americans worked on farms, in lumber mills and mines, and on the Oregon, Pacific, and Eastern Railroad;
 Whereas Sikhism is the fifth largest religion in the world, there are more than 25,000,000 Sikhs worldwide, and more than 750,000 Sikh Americans;
 Whereas 2019 is the 550th birthday of the first of ten gurus and founders of Sikhism, Guru Nanak, and Guru Nanak's Gurpurab, which is one of the most important dates in the Sikh calendar, is celebrated across this nation and worldwide;
 Whereas Vaisakhi, which is one of the most historically significant days of the year for Sikhs, is celebrated every April;
 Whereas Sikh men and women have notably contributed to American society since their arrival in the late 1800s;
 Whereas Sikh Americans pursue diverse professions that add to the social, cultural, and economic vibrancy of the United States, including service as members of the United States Armed Forces and making significant contributions to our great nation in agriculture, information technology, small businesses, the hospitality industry, trucking, medicine, and technology;
 Whereas Sikh Americans, like Bhagat Singh Thind, served in the United States military during the World Wars and the first Asian American Congressman, Dalip Singh Saund, was a Sikh American elected to office in 1957;
 Whereas the inventor of fiber optics, Dr. Narinder Kapany, is a Sikh American, as is the Country’s largest peach grower, Didar Singh Bains;
 Whereas Sikh-American women continue to make diverse contributions, such as Grammy-winning artist Snatam Kaur, New York Police Department police officer Gursoach Kaur, and University of California, Berkeley professor Supreet Kaur;
 Whereas Sikh Americans distinguish themselves by fostering respect among all people through faith and service;
 Whereas the United States House of Representatives is committed to educating citizens about the world’s religions, the value of religious diversity, tolerance grounded in First Amendment principles, a culture of mutual understanding, and the importance of reducing violence;
 Whereas the United States House of Representatives seeks to further the diversity of its community and afford all residents the opportunity to better understand, recognize, and appreciate the rich history and shared experiences of Sikh Americans: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the historical, cultural, and religious significance of Guru Nanak’s 550th birthday;
 (2)recognizes the contributions and sacrifices made by Sikh Americans; (3)recognizes the discrimination that Sikh Americans have faced in the United States and around the world; and
 (4)expresses its respect for all Sikhs who practice their faith. 